Sherwood, J.
The defendant was indicted in separate counts for burglary and larceny. A trial resulted in the return of the following verdict:
“We, the jury, find the defendant guilty as charged in the indictment, and assess his punishment at imprisonment in the penitentiary for 'a term of three years.
“John Brown, Foreman. ”
This verdict is so indefinite and uncertain, no count of the indictment being specified therein, that no valid judgment can be rendered thereon. State v. Pierce, 136 Mo. 34.
For this reason judgment reversed and causé remanded.
All concur.